As filed with the U.S. Securities and Exchange Commission on December 30, 2014 File Nos. 033-81396 811-08614 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 48 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 49 [X] (Check appropriate box or boxes) BRANDES INVESTMENT TRUST (Exact name of Registrant as Specified in Charter) 11988 El Camino Real, Suite 600 San Diego, California 92130 (Address of Principal Executive Office) (858) 755-0239 (Registrant's Telephone Number, including Area Code) Michael Glazer c/o Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Name and address of agent for Service) As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [X] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: This Post-Effective Amendment No.48 to the Registration Statement of Brandes Investment Trust is being filed for the purpose of responding to SEC comments with respect to the Trust’s two new series: the Brandes Global Opportunities Value Fund and the Brandes Global Equity Income Fund. BRANDES Brandes Global Opportunities Value Fund Class A – BGOAX Class C – BGOCX Class I – BGOIX Brandes Global Equity Income Fund Class A – BGIAX Class C – BGICX Class I – BGIIX Prospectus December31, 2014 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION This section summarizes the Fund’s’ investments, risks, fees and past performance. SUMMARY SECTION 1 Brandes Global Opportunities Value Fund 1 Brandes Global Equity Income Fund 5 INVESTMENT OBJECTIVE, POLICIES AND RISKS This section provides details about the Funds’ investment strategies and risks. Investment Policies 9 Principal Risks of Investing in the Funds 11 Portfolio Holdings 13 FUND MANAGEMENT 14 FUND MANAGEMENT Review this section for information about the organizations and people who oversee the Funds. The Investment Advisor 14 Portfolio Managers 15 Other Service Providers 22 SHAREHOLDER INFORMATION SHAREHOLDER INFORMATION This section explains how shares are valued and how to purchase and sell shares, and provides information on dividends, distributions and taxes. 23 Description of Classes 23 Class A Shares 24 Class C Shares 28 Class I Shares 28 Shareholder Servicing Plan 28 Distribution Plan 28 Additional Payments to Dealers 29 Anti-Money Laundering 29 Pricing of Fund Shares 29 Purchasing and Adding to Your Shares 30 Exchanging Your Shares 32 Selling Your Shares 32 Policy on Disruptive Trading 35 Dividends and Distributions 37 Taxes 37 FINANCIAL HIGHLIGHTS Review this section for details on selected financial statements of the Funds. FINANCIAL HIGHLIGHTS 38 PRIVACY NOTICE PN-1 SUMMARY SECTION Brandes Global Opportunities Value Fund Investment Objective The Brandes Global Opportunities Value Fund (the “Global Opportunities Value Fund” or “Fund”) seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Global Opportunities Value Fund. You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds. More information about these and other discounts is available from your financial professional and in the section titled, “Shareholder Information” on page23of the Prospectus and “Additional Purchase and Redemption Information” on pageB-75 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75 % None None Maximum Deferred Sales Charge (Load) None* 1.00 %# None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fees 0.95 % 0.95 % 0.95 % Distribution (12b-1) Fees 0.25 % 0.75 % None Other Expenses Shareholder Servicing Fees None 0.25 % None Other Expenses(1) 2.00 % 2.00 % 2.05 % Total Other Expenses 2.00 % 2.25 % 2.05 % Total Annual Fund Operating Expenses 3.20 % 3.95 % 3.00 % Less:Fee Waiver and/or Expense Reimbursement -1.80 % -1.80 % -1.85 % Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.40 % 2.15 % 1.15 % * Investments of $1 million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% on amounts of less than $4 million, 0.50% on amounts of at least $4 million but less than $10 million and 0.25% on amounts of at least $10 million, if redeemed within one year from the date of purchase. # A charge of 1.00% will be imposed on Class C shares redeemed within one year of purchase by any investor. “Other Expenses” are based on estimated amounts for the current fiscal year. In addition, “Other Expenses” for Class I shares includes 0.05% of class-specific sub-transfer agency fees. The Advisor has contractually agreed to limit the Global Fund’s ClassA, ClassC, and ClassI annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.40% for ClassA, 2.15% for Class C, and 1.15% for ClassI as percentages of the respective Fund classes’ average daily net assets through January31, 2016 (the “Expense Caps”). The Expense Caps may be terminated at any time by the Board of Trustees upon 60days’ notice to the Advisor, or by the Advisor with the consent of the Board. The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years with respect to any Class of the Fund. The Advisor may request reimbursement if the aggregate amount paid by the Fund toward operating expenses for the Class for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap with respect to such Class or any lower expense cap for the Class in effect at the time of the reimbursement. Summary Section
